 PORT-A-CRIB, INC., AND GRAF-TLAPEK, INC.483Port-A-Crib,Inc., and Graf-Tlapek,Inc.andDistrict No. 9, Inter-national Association of Machinists,AFL-CIOPort-A-Crib,Inc., and Graf-Tlapek,Inc.andDistrict No. 9, Inter-nationalAssociation ofMachinists,AFL-CIO,Petitioner.Cases Nos. 14-CA-2774 and 1,1t-RC-4297. June 28, 1963DECISION AND ORDEROn February 6,1963, Trial Examiner Abraham H. Mailer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent has engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.There-after, the Respondent filed exceptions to the Intermediate Report anda brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and funds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and the brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner insofar as they are consistentwith this Decision.The complaint alleged and the Trial Examiner found that onMarch 23, 1962, while petitions for a Board-conducted representationelection were pending, the Respondent, in violation of Section 8(a)(3), notified 10 of its employees,' who were in layoff status, that theirlayoffs were permanent and that they had no reasonable expectancy ofbeing recalled to work.The theory of the alleged violation was thatwhile the 10 employees did in fact have a reasonable expectancy ofbeing recalled to work, they were terminated to preclude them fromvoting in a Board-conducted representation election and to discourageunion membership.The Trial Examiner concluded that the dis-charges were effected for the sole purpose of reducing the number ofunion adherents who would vote in an election, and, accordingly, thatthe Respondent had thereby violated Section 8(a) (3) of the Act.The Respondent excepted to the Trial Examiner's conclusions, as-serting in substance that : (1) the union activity of the dischargees waseither nonexistent or minimal; (2) Respondent had little or no knowl-1Merileen Bell(Gilliland),Trudy B. Ferguson,Gloria Hdeks, Dorothy McGee, RosalieMorgan,Jo Ann Roach,Sue Roach,Evelyn Sommers, Carlene J. Vinson, and Betty JaneWalka143 NLRB No. 48.71 7-G 72-64-vol. 143-32 484DECISIONSOF NATIONALLABOR RELATIONS BOARDedge of the dischargees'union activities;and (3) Respondent had nodiscriminatory motive in sending the notifications of permanent lay-off on March 23, 1962. Accordingly,the Respondent contends thatthe General Counsel failed to prove by a preponderance of the evidenceon the record as a whole that the Respondent discriminatorily dis-charged the 10 layoffs.We find meritin these exceptions andcontentions.We agree withthe Respondent's first contention as there is no evi-dence that any of the dischargees were members of the Union,or thatthey engaged in any unionactivityother than to attend one unionorganizational meeting.We also agree with the Respondent's second contention,because, onor about March 19, 1962,when the decision was made to notify the 10dischargees that their layoffs were permanent,the Respondent did nothave positive knowledge that all of the 10 dischargees had attendedthe union meeting. In this connection the record shows that HarveyWalka,Respondent's foreman, clearly observed but one of the dis-chargees at the meeting.His testimony,in pertinent part, is: "I re-member seeing Dorothy McGee as one of the layoffs and vaguely, JoAnn Roach."In addition,Walka observed that the automobiles ofdischargees Carlene Vinson and Trudy Ferguson were parked nearthe meeting.2However,it is also clear that Walka definitely saw cer-tain employees at the meeting who were not subsequently terminated.However, even if the Respondent actually had much more knowl-edge of the union activities of the 10 dischargees than appears fromthe record,such knowledge would not be especially significant as itsattorney,who was not aware of any such union activities,,initiated thenotifications of permanent layoff to the 10 dischargees.The recordshows that 2 or 3 days afterthe layoff of March 16, 1962,the attorneyasked Graf and Tlapek,Respondent's principal officers, if the layoffswere permanent.When Graf and Tlapek said that they were, theattorney instructed them to inform the 10 individuals of that fact.Finally, we find that it has not been proven that the Respondentsent the letters'notifying the 10 that their layoffs were permanent forany discriminatory purpose, including that of disenfranchisement inany contemplated Board-conducted representation election.In thisconnection,we are impressed by the foregoing evidence concerningthe extremely limited union activities of the 10 dischargees and theRespondent's incomplete or nonexistent knowledge of such activities.Nor is there any contention made, and the record does not show, thatthe 10 dischargees were discriminatorily selected for layoff or thatthey were laid off for other than valid economic reasons on March 16,1962.Moreover,judging from the Respondent's employment history,the number of future positions available that could be foreseen on or2walka testified that he thought Trudy Ferguson's car was there but he was not sure. PORT-A-CRIB,INC., AND GRAF-TLAPEK, INC.485about March 16 or 23,1962, as occurring within a reasonable time fromthose dates, is highly speculative.'Therefore, we cannot find thaton or about March 16 or 23, 1962, it has been shown that the 10 hada reasonable expectancy of recall to work.'Finally, while notifica-tions of permanent layoff had not been sent on prior occasions, thiswas because the Respondent had never before permanently reducedits staff as it did here .5Accordingly, in view of the foregoing, we conclude, contrary to theTrial Examiner, that the General Counsel has failed to establish by apreponderance of the evidence that the Respondent violated the Actby terminating the 10 complainants.Therefore, we shall dismiss the8 (a) (3) and (1) allegations of the complaint concerning the perma-nentlayoff.sAs the Intermediate Report indicates, there is now before the Board,after consolidation, Case No. 14-RC-4297, a representation case whichinvolves the Respondent's challenges to the ballots of the 10 dis-chargees above discussed.The election in that case was held pursuantto a stipulation for certification upon consent election executed by theRespondent, the Union, and the Regional Director, and resolution ofthe Respondent's challenges is determinative of the result thereof.In view of our finding that the General Counsel has not establishedthat the Respondent violated the Act by terminating the 10 dis-chargees, and as none of them had been reemployed on April 13, 1962,the date on which the election was held, we find, contrary to the Ex-aminer, that none of the 10 dischargees was entitled to vote in the elec-tion.Accordingly, we sustain the Respondent's challenges to theballots of the 10 dischargees.Moreover, as we have sustained the Re-spondent's challenges, it is clear that the Union has not received a3Thus, in 714 months in 1960 there were 14 employees who left-Le , quit or were dis-charged-or about 2 a month, and in all 12 months of 1961 there were 12 employees wholeft,or about 1 a month. Based on the foregoing employment experience, it could wellbe contended that only six employees would leave Respondent's employ in 1962.More-over, because the Respondent effected a permanent reduction in force from 40 to 30 em-ployees on March 16, 1962, this figure of 6 could be further reduced by one-quarter or1.5 persons (rounded off to2 persons).4While it is true that all 10 dischargees were offered employment within 4 months fromthe date of their notification of discharge, we are not thereby impelled to find that theRespondent believed that the 10 dischargees had a reasonable expectancy of recall to workwhen it informed them that they had been permanently laid off. Instead, we find thatsuch evidence of reemployment is outweighed (1) by the fact that only seven positionswere actually filled by the nine dischargees who accepted reemployment after March 16,1962, as two of the nine quitsoonafter reemployment which enabled the Respondent to-offer their positions to two more disehargees; and (2) by the speculative nature of thenumber of positions available that could be foreseen by the Respondent on or aboutMarch 16 or 23, 1962, as occurring within a reasonable time6In dismissing the 8(a) (3) allegations of the complaint, Member Brown relies uponthe fact that the layoffs of March 16, which are not alleged or shown to have been forunlawful reasons, were permanent layoffs and that the notices to the employees of March 23were merely confirmatory of that fact.9 See Lo-K Foods,Inc.,134 NLRB 956;N.L.R.B. v. Whitin Machine Works,204 F. 2d-883 (C.A. 1). 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority of the valid votes cast in the election.Accordingly, we shallalso certify the results of the election.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Port-A-Crib,Inc., and Graf-Tlapek, Inc., Ballwin,Missouri,its officers,agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Engaging in surveillance of the union activities of itsemployees.(b) In any like or related manner interfering with, restaining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form labor organizations,to join or assist labor organizations,to bargain collectively through representatives of their own choosing,and to engage in any other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrainfrom any or all such activities,except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8(a) (3) of the Act.2.Take the following affirmative action which it is found will ef-fectuate the policies of the Act :(a)Post at its plant in Ballwin,Missouri,copies of the attachednotice marked"Appendix." °Copies of said notice,to be furnishedby the Regional Director for the Fourteenth Region, shall,after be-ing duly signedby theRespondent's authorized representatives, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or coveredby any other material.(b)Notify the Regional Director for the Fourteenth Region, inwriting, within 10 days from the date of this Decision and Order,what steps the Respondent has taken to comply herewith.It is further ordered.that the complaint, insofar as it alleges thatthe Respondent violatedthe Act byunlawfully discriminating againstthe 10 dischargees,be, and the same is, hereby dismissed.7In the eventthatthe Board'sOrder is enforced by a decree of a United States Courtof Appeals,there shall be substituted for the words "A Decision and Order"the words"A Decree ofthe United States Court of Appeals,Enforcing an Order." PORT-A-CRIB, INC., AND GRAF-TLAPEK, INC.487[The Board certified that a majority of the valid votes was not-cast forDistrictNo. 9, International Association of Machinists,AFL-CIO,in the election held in CaseNo. 14-RC-4297,and thatsaid labor organization is not the exclusive representative of any ofthe employees involved.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT engage in surveillance of the union activities ofour employees.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistlabor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in any other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8(a) (3) of the Act,as amended.PORT-A-CRTB, INC.,Employer.By-------------------------------------(Representative)(Title)GRAF-TLAPEK, INC.,Employer.Dated----------------Bv-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's Regional'Office, 4459 Federal Building, 1520 Market Street, St. Louis, Mis-souri, 63103, Telephone No. Main 1-8100, Extension 2142, if they haveany questions concerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEin CaseNo. 14-CA-2774,District No. 9, International Association of Machinists,AFL-CIO,herein referred to as the Union,filed a charge on May2, 1962,with theRegionalDirector for the Fourteenth Regionof theNational Labor Relations 488DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard, herein called the BoardOn August 23, 1962, the Regional Director onbehalf of the General Counsel of the Board issued a complaint based upon saidcharge against Port-A-Crib, Inc., and Graf-Tlapek, Inc., herein collectively calledthe Respondent, alleging violations of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (29 U.S C. Sec. 151,et seq.),herein called theAct.In substance, the complaint alleged that: 1) the Respondent interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed bySection 7 of the Act by Foreman Harvey Walka's engaging in surveillance of Re-spondent's employees in their union activities, observing the employees at a unionmeeting; and (2) the Respondent discharged 10 employees who were then in layoffstatus inorder to disenfranchise them from participating as employees in any electionfor selecting bargaining representatives that might be conducted by the Board andin order to discourage membership in the Union.A motion by the Respondent fora more definite statement or for a bill of particulars was denied by Trial ExaminerArthur E. Reyman, after the General Counsel supplied certain particulars regard-ing the surveillance.In its duly filed answer, Respondent denied the commissionof any unfair labor practice.In Case No. 14-RC-4297, a petition for certification of representatives was filedby the Union on April 6, 1962.1On April 10, 1962, a stipulation for certificationupon consent election was signed by the Union and the Respondent and was ap-proved by the Regional Director on the same date.On April 13, 1962, a Board-conducted election was duly held pursuant to the aforesaid stipulation.The ballotsof the following named persons were challenged at said election:Merileen Bell 2TrudyB FergusonGloria HicksDorothy McGeeRosalie MorganJo Ann RoachSue RoachEvelyn M. SommersCarlene J. VinsonBetty Jane WalkaThe foregoing persons are the same employees who it is alleged in the complaintcase (Case No. 14-CA-2774) were discharged in order to disenfranchise them fromparticipating in the aforesaid election.The ballots of the above-named persons werechallenged by the Respondent on the ground that said individuals were not em-ployees within the meaning of the Act on the date of said election.The tally ofballots showed that 39 votes were cast.Of these, I was void, 11 were cast for theUnion, and 17 were cast against the Union.As noted above, 10 ballots were chal-lenged.On September 17, 1962, the Board issued an order in which it noted that"the challenged ballots are sufficient in number to affect the results of the election"and ordered a bearing to resolve the issues raised with respect to the challengedballots.Since the issues raised by the challenges herein would be resolved by thedecision of the Board in Case No. 14-CA-2774; the Board directed that the hearingas to the challenged ballots be consolidated with the hearing scheduled in the com-plaint caseOn September 24, 1962, the Regional Director issued an order con-solidating Case No. 14-CA-2774 and Case No. 14-RC-4297.Pursuant to notice, a hearing was held before Trial Examiner Abraham H. Mailerat St. Louis, Missouri, on October 15, 1962.The General Counsel and the Re-spondent were represented and were afforded full opportunity to be heard, to in-troduce relevant evidence, to present oral argument. and to file briefs with me.3Briefs were filed by the counsel for the General Counsel and by the Respondent.Upon consideration of the entire record, including the briefs of the parties, andupon my observation of the witnesses,4 I make the following:'Two earlier petitions for election had been filed by the Union on March 12 and 21,1962.On March 27, the Union filed a withdrawal request as to these petitions, which re-quest was approved by the Regional Director on March 28, 19621Merileen Bell has since marriedShe testified under her married name of MerileenGilliland, but is referred to herein by her maiden name3At the close of the hearing, Respondent moved to dismiss the complaint on the groundthat the complaint does not follow the substance of the charge I took the motion underadvisementFor reasons set forthinfra.the motion is deniedMotions to dismiss thecomplaint for other grounds were denied by me at the hearing and are not discussed herein.4Unless specifically indicated to the contrary,any credibility evaluation I make of thetestimony of any witness appearing before me is based, at least in part, upon his de-meanor as I observed it at the time the testimony was given.Cf.Retail Clerks Inter-national Association,AFL-CIO, Local 219 (National Food Stores,Inc.),134 NLRB 1680,footnote 3;Bryan Brothers Packing Company,129 NLRB 285. To the extent that I in-dicate that I do not rely on or,reject in part or entirely the testimony of any given witness, PORT-A-CRIB, INC., AND GRAF-TLAPEK, INC.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT489Port-A-Crib, Inc., and Graf-Tlapek, Inc., herein collectively referred to as the Re-spondent, are Missouri corporations which at all times material herein have con-stituted a single, integrated enterprise engaged in the business of manufacturing,selling, and distributing baby cribs and related items, having their principal officeand place of business in the city of Ballwin, county of St. Louis, and State of Mis-souri.During the year preceding the hearing, the Respondent in the course andconduct of its business operations, manufactured, sold, and shipped directly fromitsBallwin,Missouri, plant, products valued in excess of $50,000 to States of theUnited States other than the State of Missouri. In view of the foregoing, I findand conclude that the Respondent is engaging in commerce within the meaning ofthe Act and that it will effectuate the policies of the Act for the Board to assertjurisdiction here.IITHE LABOR ORGANIZATION INVOLVEDDistrict No. 9, International Association of Machinists, AFL-CIO, is a labor or-ganizationwithin themeaning ofSection 2 (5) of the Act.III.THE ISSUES1.Whether the complaint is supported by the charge.2.Whether, by Foreman Walka's surveillance of the union meeting, the Respond-ent interfered with, restrained, or coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act in violation of Section 8(a)(1) of the Act3.Whether the 10 employees in layoff status had a reasonable expectancy of re-employment and whether the Respondent discriminatorily discharged said employeesand thereby unlawfully sought to disenfranchise them in violation of Section 8(a) (3)and (1) of the Act.IV.THE UNFAIR LABOR PRACTICESA. Sequence of eventsOn March 13, 1962, employees of the Respondent held a union organizationalmeeting at Breeden's Hall.Among those present, were the 10 employees namedabove.The activity was observed by Foreman Harvey H. Walka, Jr.,5 who testi-fied that he had heard that there was going to be a union meeting and he wascurious.He stationed himself across the street from the union meeting.ForemanWalka identified some of the 10 dischargees as being present at the meetingsLaterForeman Walka admittedly disclosed to his brother-in-law, Wayne O'Dell, an em-ployee of the Respondent who was present at the meeting, that he had observed themeeting.After he returned from the meeting, he reported the matter to Messrs.Graf and Tlapek, the two principal officers of the companies.7On March 16, 1962, the 10 employees named above were laid off.The GeneralCounsel does not contend that the layoff was discriminatory, nor does the com-plaint charge the Respondent with an unfair labor practice by virtue of the layoff.At the time of the layoff, these employees were informed by the Respondent thatthe layoff would be for a period in excess of 5 weeks.A few days later, Graf andTlapek conferred with their attorney.As a result of that conference, Respondentnotified these employees by letter dated March 23, 1962, that their "lay off is per-manent and that there is no reasonable expectancy that you will be called backto work."The letter further stated that "the Company will put you on a preferentialhiring list and if the need in the future arises to hire new employees, you will,on application, be given preference "As previously noted, an election was held among the employees of the Respond-ent on April 13, 1962.The ballots of the 10 employees who had been terminatedit is my intent thereby to indicate that such part or whole of the testimony, as the casemay be, is discredited by me.Cf.Jackson Maintenance Corporation,126 NLRB 115, 117.footnote 1, enfd 283 F. 2d 569 (CA. 2)5Respondent admits that Foreman Walka was a supervisor within the meaning ofthe Act.6Dorothy McGee, Jo Ann Roach, Carlene Vinson, and Trudy FergusonAt the timethat he testified, Foreman Walka did not remember seeing any of the other dischargees.4 Graf is president of Port-A-Criib, Inc, and secretary-treasurer of Graf-Tlapek, Inc. ;and Tlapek is treasurer of Port-A-Crib, Inc , and president of Graf-Tlapek, Inc. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDas aforesaid were challenged by the Respondent.These ballots, if they should becounted, could affect the results of that election.All 10 dischargees applied for reemployment, and were later offered reemploy-ment to replace employees who quit or were discharged, as follows.Names:Reh4i edJo Ann Roach -------------------------------- May 8, 1962.Merileen Bell -------------------------------- May 21, 1962.Gloria Hicks --------------------------------- May 23, 1962.Sue Roach ----------------------------------- May 29,1962.Dorothy McGee ------------------------------ June 8, 1962.Betty Jane Walka ----------------------------- June 8, 1962.Carlene Vinson ------------------------------- June 29, 1962.Trudy Ferguson ------------------------------ July 24, 1962.RosalieMorgan ------------------------------ September 5, 1962.8B.Respondent's motion to dismiss the complaint because it does not follow thesubstance of the chargeAs previously noted, I took under advisement the motion made by the Respond-ent at the close of the hearing to dismiss the complaint on the ground that it doesnot follow the substance of the charge.The charge alleged that on or aboutMarch 16, 1962, the Respondent laid off the 10 named employees because of theirunion activities and that Respondent thereby and "by other acts and conduct .has interfered with, restrained and coerced its employees and is interfering with,restraining, and coercing its employees in the rights guaranteed them by Section 7of the Act."The complaint, as I have pointed out, alleged that: (1) ForemanWalka had engagedin surveillanceof Respondent's employees at a union meetingin violation of Section 8(a) (1) of the Act, and (2) the Respondent terminated theemployment of the 10 named employees who were already in layoff status, althoughthey had a reasonable expectancy of being called back to work, in order to disen-franchise them from participating as employees in any election that might be con-ducted by the Board, and in order to discourage membership in the Union, inviolation of Section 8(a) (3) and (1) of the Act.Respondent argues, on authority ofJoanna Cotton Mills Co. v. N.L.R.B.,176F. 2d 749 (C.A. 4), that the complaint alleges new and different charges of unfairlabor practices from that contained in the charge.TheJoanna Cotton Millscase isnot in point.9 In that case, the Board's finding was based on an allegation in thecomplaint which, in turn, was based on an amended charge filed more than 6 monthsafter the occurrence involved.The court held that since the unfair labor practicealleged in the amended charge was entirely different from the one alleged in theoriginal charge, it was barred by the 6-month limitation set forth in Section 10(b)of the Act.The facts in the case at bar are entirely different.The complaint in the instantproceeding was issued within 6 months of the occurrence of the unfair labor prac-tices alleged therein.Moreover, the allegations of the complaint are sufficientlyrelated to the unfair labor practices set forth in the charge.The allegation in thecomplaint that Foreman Walka engaged in the surveillance of the union meeting andthat the Respondent thereby interfered with, restrained, and coerced its employees,is supported by the general allegation in the charge that the Respondent has inter-fered with, restrained, and coerced its employees in the rights guaranteed them bySection 7 of the Act.The allegation in the complaint that the Respondent termi-nated the employment of the 10 employees, for the purpose of disenfranchising themin anelection, is likewise supported by the allegation of interference, restraint, andcoercion, insofar as said discharge is alleged to constitute a violation of 8(a)(1)of the Act.Thus, the foregoing allegations of surveillance and termination forthe purpose of disenfranchisement, define more precisely the general allegation con-tained in the chargeInsofar as the complaint charges a violation of 8(a)(3) of8Rosalie Morgan was offered reemployment on July 19, 1962, but failed to come in. Onapproximately July25 she called in and saidshe had been laid off from another job andwould like to come back to work. She was hired on September5, 1962.On July 19, 1962,Respondent sent a registered letter to Evelyn Sommers inviting her to come back to workon July 23. She declined the offerbecauseshe had a better job.9 In addition,the soundnessof theJoannaCotton Millsdecisionas to the relationshipbetween thecharge and the complaint has beenquestioned by the Court of Appeals forthe Ninth Circuit.N.L R B. v. ElwoodC.Martin.Fred A. Nemecand RobertW Nemec,il/b/a Nemec Combustion Engineers,207 F. 2d655, 657, cert.denied 347U.S. 917. PORT-A-CRIB, INC., AND GRAF-TLAPEK, INC.491the Act, by reason of Respondent's termination of the employment of the 10 personsnamed above, such allegation is sufficiently related to the averment in the chargethat the 10 named employees were laid off because of union activities. Indeed,such termination was an outgrowth of the layoff alleged in the charge.The principles governing the relationship between a charge and a complaint arenow well settled, as is reflected by numerous court and Board decisions.They aresummarized by the Court of Appeals for the Ninth Circuit inN.L.R.B. V. Water-front Employers of Washington, et al,211 F 2d 946, 955, as follows (omittingcitations) :A chargeisnot a pleading; it simply sets in motion the investigative ma-chinery of the Board. . . . The charge has served its purpose when the Board'sinvestigation is begun.It is only when the Board, after investigation ofthe charges filed with it, has issued itscomplaintthat the precise issues in thecase are framed..Thechargehas one additional function- it informs thealleged violator of the general nature of the grievance against him; the require-ment of § 10(b) of the Act that the charge be filed within 6 months after theevent was designed to give alleged violators opportunity to prepare defensesand to protect them against stale claims. . . . Since these are the only func-tions of thecharge,and because charges must often be prepared by personswithout knowledge of pleading or the laws, the Board has wide leeway in in-cluding in itscomplaintallegations of facts unearthed. in its investigation ofa timely charge filed with it, even though such facts were not specifically men-tioned in the charge. . . . The limitation on this power of the Board is thatthe new matter, if incorporated in the complaint more than 6 months after theevents occurred, must not be so dissociated or remote from the allegationsof the charge as to prejudice the alleged violator in preparing his case.10I therefore conclude that the charge herein formed a sufficient basis for the allega-tions of unfair labor practices set forth in the complaint.Accordingly, Respondent'smotion to dismiss the complaint is hereby denied.C. Surveillance of the union meetingAs previously noted, Foreman Walka went to the vicinity of Breeden's Hall onMarch 13, the night of the union meeting.He stationed himself across the streetfrom the meeting and looked through the windows to see who was present.He alsonoted whose automobiles were parked in the vicinity of Breeden's Hall.He thenreported his findings to Graf and Tlapek.Respondent contends that the foregoingsurveillance was not violative of the Act. It argues. that this was an isolated actby a lower echelon foreman, that the foreman's conduct was motivated by hiscuriosity and that there is no evidence that any of the employees saw him engagingin surveillance.These reasons must be rejected.Whether Walka was a "lower echelon foreman"isunimportant, although, contrary to Respondent's characterization,Walka was theonly supervisor in the plant except for Graf and Tlapek.Admittedly, he was asupervisor, and he reported the results of his surveillance to Graf and Tlapek.11Nor is his motive in engaging in surveillance of any consequenceBeatrice FoodsCompany,84 NLRB 493, 494 Equally unimportant is the fact that no employeesaw Foreman Walka engaged in surveillance.12 Foreman Walka's act of surveillanceconstituted an interference by the Respondent of the rights guaranteed to the em-ployees by Section 7 of the Act, "even in the absence of a showing that specificuse was made of the information so obtained or that the employees were awarethat they were being or had been spied upon "(N.L.R.B. v. Baldwin Locomotive10 See alsoN.L R.B. v Elwood C. Martin, Fred A Nemec and Robert W Nemec, d/b/aNemec Combustion Engineers,207 F. 2d 655, 657 (CA 9), cert denied 347 US 917,enfg. as modified100NLRB 1118;NL.R.B v. Talladega Cotton Factory, Inc,213 F.2d 208,215 (C.A.5),enfg106 NLRB 295;N.L.RB. v Raymond Pearson, Inc,243 F2d 456,458-459(C.A.5), enfg. in part 115 NLRB 190;Texas Industrves,Inc; at at.,139 NLRB 365;Harold Goldsmith and Ida J. Goldsmith, d/b/a Superior MaintenanceCompany,133 NLRB 746, 747, footnote 1; R. H.Osbrink Manufacturing Company,104NLRB 42, 43-44, enfd 218 F. 2d 341 (C A. 9), cert denied 349 U S. 928;StokelyFoods,Inc,91 NLRB 1267, 1268, enfd. 193 F. 2d 736, 737-738 (C.A 5).11Graf also admitted that Walka had reported the results of his surveillance.12 It should be noted, however, that Foreman Walks admitted that he had discussed hisact of observing the union meeting with Wayne O'Dell, his brother-in-law, who was alsoan employeeof the Respondent. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDWorks,128 F. 2d 39, 50 (C A. 3).) See alsoN.L R B. v Grower-Shipper Vegeta-ble Assn.,122 F. 2d 368, 376 (C.A.9); N.L.R.B. v Clark Brothers Company, Inc,163 F. 2d 373, 375 (C A.2); E-Z Mills, Inc.,101 NLRB 979, 980. I therefore findand conclude that by such surveillance the Respondent interfered with the rightsof its employees guaranteed by Section 7of the Act in violation of Section 8(a) (1)of the Act.D. The dischargesAs stated above, 10 of the employees who had attended the union meeting ofMarch 13, 1962, were laid off on March 16, 1962. The complaint does not allege,and it is not contended,that these layoffs were violative of theAct.Graftestifiedthat because of a simplification of certain models which the Respondent producedand because of the introduction of a new machine, the Respondent had determinedto reduce its work force from 40 employees to 30, and Respondent anticipated thatthe work force would remain constant at that figure.Two or three days after thelayoff, Graf and Tlapek conferred with their attorney, and as a result of the con-ference a letter drafted by the attorney was sent on March 23 informing the 10 em-ployees in layoff status that "it appears that such layoff is permanent and that thereisno reasonableexpectancythatyou will be called, back to work..However,the Company will put you on a preferential hiring list and if the need in the futurearises to hire new employees, you will, on application, be given preference "Grafadmitted that when he sent the letter he was aware that his action would disen-franchise these employees in any forthcoming election.All of the 10 persons so terminated were later offered employment by the Re-spondent; 1 declined, 9 accepted; 3 of them were reemployed within 2 months oftheir termination; 3 more within 3 months.All were offered reemployment within4 months from the date of their termination.Respondent contends that it had determined to reduce its work force from 40to 30 employees, a number which would be adequate to meet and fill all anticipatedorders for the coming year; therefore, Respondent concludes, the 10 employees inlayoff status had no reasonable expectancy of reemployment with the Respondent.The fallacy in Respondent's position is that it makes no allowance for replacementof employees who would thereafter quit or be dischargedAnd the record showsthat Respondent had experienced a substantial turnover of personnel.Thus, dur-ing the 5 months from April 25 to September 30. 1960, 14 persons left the Re-spondent'semployDuring the 7 months from March 3 to October 2, 1961, 11persons left Respondent's employ 13The record also reveals that from time totime several persons left Respondent's employ and later returned.14 In the lightof the foregoing, while I am satisfied that while the Respondent expected to keepitsproduction staff constant at 30 employees, it is incomprehensible that it did notanticipate the occurrence of vacancies within a reasonable period.Moreover, layoffs were not uncommon at Respondent's plant.The length ofthese layoffs ranged from 3 weeks to 4 months.15On none of these occasions didRespondent inform the laid-off employees that they had no reasonable expectancyof reemployment and that their employment had been terminated.Why, then.did it do so on this occasion9The 10 employees who were thus terminated by the Respondent were all mem-bers of the Union, and at least 6 of them were so known to the Respondent.isThe18 It does not appear from the record whether any of these persons were discharged orleft voluntarily.11Mae Heldenbrink left Respondent's employ on June 30, 1960,presumably was laterreemployed, and again left on February 27, 1962.Betty Henderson left Respondent'semploy on August 11.1960,and again on July 21, 1961Erma Krenn left Respondent'semploy on March 3.1961,and againon April 3, 1961.Dorothy McGee. 1 of the 10 per-sons involved in this proceeding started to work for Respondent in 1954, quit for abouta month and a half in 1957,and quit again in November 1957. She returned to work inSeptember 1959, quit in September1960, andreturned to work in June 196115Thus,Merileen Bell was laid off In the spring of 1961 for about 2 months.DorothyMcGee was laid off in August 1954 for a little over a month, in October 1959 for 2 months,and in April1960 for 3 or 4 weeks Sue Roach was laid off on October 13. 1961, and re-turned February 12, 1962.Ruth Rachels was laid off on October 13,1961, and returnedFebruary 6, 1962Rosalie Morgan was laid off on October 10, 1960, and returned Novem-ber 28,1960Respondent's records do not reveal whether any of the foregoing employeeswere,recqlled at an earlier date but did not respond.— 10 Foreman Walka remembered seeing Dorothy McGee and Jo Ann Roach at the unionmeetingHe also remembered seeing automobiles belonging to Carlene Vinson and Trudy PORT-A-CRIB, INC., AND GRAF-TLAPEK, INC.493discharges were effected after Respondent had conferred with its counsel and whilepetitions for an election were pending.Graf admittedly was aware that this actionby the Respondent would have the effect of disenfranchising the 10 employees. Inthese circumstances, it is apparent that the discharges of these 10 employees waseffected for the sole purpose of reducing the number of union adherents who wouldvote in an election, and I so find. I further find that the said employees had areasonable expectancy of reemployment by the Respondent, within a reasonabletime, and were and continued to be employees within the meaning of the Act and,as such, entitled to vote in the election held on April 13, 1962.Cf.Pyramid Elec-tricCompany,120 NLRB 1051;Aroostook Federation of Farmers, Inc.,117 NLRB31, 34-35.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forthin sectionIV, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.VI.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a) (3) and (1) of the Act, I shall recommend that it ceaseand desist therefrom and that it take certain affirmative action designed to effectuatethe policies of the Act.As the unfair labor practices committed by the Respondentare of a character striking at the root of employee rights safeguarded by the Act,I shall recommend that it cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.Inasmuch as all of the 10 employees who had been discriminatorily dischargedhave been offered employment by the Respondent, no affirmative action by the Re-spondent in this regard is necessary.Also, since these employees were all in layoffstatus at the time they were discharged, it does not appear that they have sufferedany financial loss by reason of such discharges.Accordingly, there is no necessityin this case to provide for backpay.Upon the basis of the foregoing findings of fact, and upon the entire record ofthis case, I make the following:CONCLUSIONS OF LAW1.The operations of the Respondent occur in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By Foreman Walka's surveillance of the union meeting, the Respondent hasengaged in an unfair labor practice within the meaning of Section 8(a)(1) of theAct.4.By discriminatorily dischargingMerileen Bell, Trudy B. Ferguson, GloriaHicks, Dorothy McGee, Rosalie Morgan, Jo Ann Roach, Sue Roach, Evelyn M.Sommers, Carlene J. Vinson, and Betty Jane Walka, Respondent has engaged in un-fair labor practices within the meaning of Section 8(a) (3) and (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Ferguson in the vicinity of Breeden's Hall where the meeting was heldAlso, an March 21,an informal conference was held in the office of the Fourteenth Region in Cases Nos.14-RC-4272 and 14-RC-4261 involving petitions for election.Present with the unionrepresentative at that meeting were Merileen Bell, Dorothy McGee, and Rosalie Morgan.The fact that the Respondent may not have known that the other four employees wereunion members is immaterial"Discrimination in regard to hire or tenure of employmentof a group of employees, including . .union members not known by the employer to beunion members, tends to discourage union membership and activities no less than discrimi-nation against known pinion members alone "(Arnoldware,Inc,129NLRB 228, 229.)See alsoEnglewood Lumber Compasiy,130 NLRB 394, 395'